DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is responsive to the amendment filed on 14 April 2022. As directed by the amendment: claims 14, 16, 19-21 have been amended and claims 1-13 are cancelled. Claims 14-21 currently stand pending in the application. Examiner notes that amendments to the claims and disclosure should be made in standard and consistent font and color, showing markup (e.g. underlining additions and striking through deletions). Amendments made in other colors or darkness are barely legible. 
The amendments to the specification filed 14 April 2022 are entered. The amendments as a whole resolve a majority of the issues with respect to clarity that generated the objection to the specification presented in the previous Office Action, and therefore will be included in the record. However, the currently amended specification of 14 April 2022 remains objected to due to minor informalities, which are further described below. 
The amendments to the specification have also resolved the objections to the drawings which were associated with the contradictory and confusing nature of the originally-filed specification, including particular features described in the originally-filed specification that were not shown in the drawings. The correspondence between the currently amended specification and the drawings is now sufficient. 
The amendments to claims 14, 16, and 20 are sufficient to overcome the rejections under 35 U.S.C. 112(a) listed in the previous action. Namely, the failure to comply with the written description requirement has been resolved. Accordingly, the rejections under 35 U.S.C. 112(a) are withdrawn. 
The amendments to claims 14 and 19-21 are sufficient to overcome the rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the rejections under 35 U.S.C. 112(b) are withdrawn. However, the current claim amendments have resulted in a further rejection under 35 U.S.C. 112(b) as presented below, and further outstanding issues as to proper antecedence are presented below as claim objections. 


Response to Arguments
Applicant's arguments as to the rejections under 35 U.S.C. 103, filed 14 April 2022, have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to Muller (US 8,603,100), arguments as to the motor and gear assembly or screw coupling mechanism are moot because the rejections of these elements are based on combinations of references, i.e. Muller in view of Pedicini (US 2018/0055553) or Muller/Pedicini in view of Hershberger (US 7,854,769). 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As best understood, pages 10-15 of the Arguments are merely recitations of the disclosure of Muller or repetition of the claim language, without specifically pointing out how the claim language patentably distinguishes from Muller. Applicant contends (p. 13) that Muller’s tension spring (Muller, Fig. 7a, shown as Fig. 1 on p. 14 of the Arguments) is used to lock and to unlock the impact/holding element, while in the present invention (Fig. 4 in the instant application, shown as Fig. 2 on p. 14 of the Arguments) the spring is not only used for locking mechanism but also for acceleration of the striking weight based on how much the spring is compressed. Although an argument is not clearly realized here, it is implied that Muller’s tension spring does not cause acceleration of the striking weight. Examiner respectfully submits that Muller’s tension spring, as in the instant application, does cause acceleration of the striking weight. Turning gear 25 (impactor part B) correspondingly turns rod 24 (impactor part A) connected to element 23 (striking weight) to compress the spring 22 by a desired amount that corresponds to the spring tension force (e.g. more compression results in more force), i.e. the rod 24 and connected element 23 are moved distally by geared interaction with gear 25 to compress the spring, and the lock created by the interengagement of the teeth on 24 and 25 is released when the gear 25 (impactor part B) is turned such that the side with no teeth is adjacent the rod 24 (impactor part A), such that the element 23 (striking weight) is propelled proximally by the force of the spring releasing its compression to beat the element 23 (striking weight) against proximal end 19 to create a pulling force on the implant connected to the slap hammer (Muller, col. 6 / ll. 26-47). Therefore, Muller does disclose the tension spring causes acceleration of the striking weight. The striking weight and impactor part A are movable in the direction of the shaft rod because they are moved distally to compress the spring and are propelled proximally upon release of the spring. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pedicini is relied upon simply as a teaching of motor control, and any arguments as to other limitations in the claims that Pedicini does not read on are moot (p. 16 of Arguments). Applicant contends that Pedicini discloses a motor driven tool for bidirectional surgical impacting, while the instant application uses unidirectional impact. Examiner respectfully submits that a bidirectional impacting tool can be applied to make a unidirectional impact, depending on the application, by simply allowing only one of the two directions of impact. This is applicable to Muller which contemplates impact in either direction at different times. The argument is also not linked to any particular claim language which Pedicini is argued as not explicitly teaching, but rather the broad idea of how Pedicini’s device works. Further, Pedicini’s device is not relied upon other than for simply teaching a motor.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hershberger is relied upon simply as a teaching of a threaded interaction, and any arguments as to other limitations in the claims that Hershberger does not read on are moot (p. 19 of Arguments). 


Specification
The disclosure is objected to because of the following informalities: lack of clarity and improper antecedence. Appropriate correction is required. The following amendments are suggested: 
As to the Amended Specification filed on 14 April 2022: 
p. 10 / ll. 11-12: “applying a proximally directed force 
p. 12 / ll. 8-9: “and striking weight 31 moves along the groove of the impactor part B. The key of the shaft rod 10 extends through the key slot 13” 
p. 12 / ll. 20-21: “to apply a proximally directed force 
p. 13 / ll. 7-9: “The spring element [[14]] 21 is disposed between the striking weight 31 and the knob 23, the spring member 20” 
p. 13 / ll. 11: “the spring element 21” 
p. 13 / ll. 15: “groove B” 
p. 13 / ll. 16: “groove A” 
p. 13 / ll. 25: “the distal end [[18]] 11” 
p. 14 / ll. 2: “grooves B move the impactor part A 36 having grooves A”
p. 14 / ll. 14-17: “Once the coupling mechanism 13 are screwed, clamped, or hooked to an object, the striking weight 31 can be released impactor part B,” 
p. 15 / ll. 15-16: “The acceleration of the striking weight 31” 
p. 15 / ll. 19-21: “The striking assembly 30 can be adapted to move 
p. 16 / ll. 7: “releasably retains” 




Claim Objections
Claims 14-21 are objected to because of the following informalities: improper antecedence. Appropriate correction is required. The following amendments are suggested: 
Claim 14: “[[a]] the striking assembly” (ll. 8); “[[a]] the striking assembly” (ll. 8-9); “[[an]] the impactor part B” (ll. 13-14); “the impactor part B” (ll. 15); “the gear assembly” (ll. 16); “the striking weight [[is]] are moved” (ll. 19); “to store [[the]] energy” (ll. 20); “to apply a proximally directed force the stuck implant rod[[.]];” (ll. 21-22). 
Claim 16: “[[the]] a threaded portion” (ll. 2). 
Claim 19: “[[a]] the stuck implant” (ll. 2). 
Claim 20: “weight to slide” (ll. 5); “pull on” (ll. 6). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 14, the limitation “the striking weight moves in the opposite direction to apply a proximally directed force to a distally directed force on stuck implant rod” (claim 14 / ll. 20-22) renders the claims indefinite, as it is unclear how a proximally directed force is or can be applied to a distally directed force, i.e. a force is applied to another force and not to an object. Rather, the disclosure appears to indicate that a proximally directed force is applied to the stuck implant rod. For examination purposes, the limitation will be interpreted as the striking weight moves in the opposite direction to apply a proximally directed force on the stuck implant rod. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 14, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,603,100 to Muller, in view of U.S. Patent Application Publication No. US 2018/0055553 to Pedicini. 
As to claim 14, Muller discloses an automated slap hammer for removing a stuck implant (under broadest reasonable interpretation, the slap hammer is automated because it applies a force on a stuck implant by “acting of oneself”, since the turning of the impactor part B automatically releases the spring tension when it reaches the side with no teeth), shown in Figs. 7a-7c, the automated slap hammer comprising a) a shaft rod (6) configured to be connected to a stuck implant rod (34) at a first end (distal end) (at least via connection via 2) and having a second end (proximal end) assembled with a striking weight (23) and an impactor part B (25) of a striking assembly (striking weight and impactor part B are assembled at and with the second end as part of a functioning whole) (col. 6 / ll. 26-53); b) a spring member (22) engaged with a knob (distal end of 17, at least distal end of 17 forms a knob or protruding lump) on the shaft rod (knob positioned over and around the rod), the spring member distal to the striking weight and the impactor part B, shown in Fig. 7a; c) the striking assembly assembled to the second end of the shaft rod, the striking assembly comprising the striking weight, an impactor part A (24) and the impactor part B, the impactor part A being positioned between the striking weight and the impactor part B, shown in Fig. 7b, the impactor part A and the striking weight being configured on the shaft rod attached to the stuck implant rod, shown in Fig. 7a; d) the impactor B having grooves B (notches in 25), shown in Fig. 7b, and configured to be rotated so as to move the striking weight and the impactor part A, the impactor part A having grooves A (notches in 24), and as the impactor part A and striking weight is moved toward the stuck implant rod, the spring member is compressed to store the energy and on release, the striking weight moves in the opposite direction (toward 19) to apply a proximally directed force to a distally directed force on stuck implant rod (col. 6 / ll. 26-47); and e) a groove mechanism comprising the grooves A on the impactor part A and, the grooves B on the impactor part B, the groove mechanism being configured so that rotating the impactor part B and the grooves B displaces the grooves A and the impactor part A along a direction of the shaft rod. 
As to claim 15, Muller discloses wherein the spring member is engaged with the knob (distal end of spring member rests on knob) and with the striking weight on the shaft rod (moveable relative thereto), shown in Figs. 7a-7b. 
As to claim 19, Muller discloses wherein the groove mechanism is configured to control a force exerted to remove a stuck implant (interengagement and locking of grooves A and B holds the striking assembly in place at various relative locations along the shaft rod and holds the spring member in a compressed condition, controlling the tension force until release) (col. 6 / ll. 35-40). 
As to claim 20, Muller discloses wherein the slap hammer is configured to a. couple the stuck implant rod to the shaft rod, b. mechanically release the striking weight to cause the striking weight slide along the shaft rod in a direction away from the stuck implant (toward 19) and thereby pull the stuck implant in the direction of the shaft rod (col. 6 / ll. 28-40), c. mechanically retain the striking weight against a force of the spring member (by interaction of grooves). 
As to claim 21, Muller discloses wherein, d. the impactor part A and the impactor part B are positioned adjacent to, or along the side of each other, shown in Fig. 7b; e. the impactor part A is configured to move between the first end and the second end of the shaft rod; f. the shaft rod passes through the impactor part A (in an interpretation where the impactor part A includes the semi-cylindrical portion of 23/24 from and including the toothed portion adjacent 25, to and including the hole through which the shaft rod passes, i.e. more than half of 23/24 taken from the right in Fig. 7c, since there are no delineating marks between 23/24 so they can be identified as interpreted here), and the spring member is positioned on the shaft rod and adjacent to the impactor part A, shown in Fig. 7b; g. the impactor part B is configured to be rotated, and the impactor part A is configured to be slidably movable between the first end and second end of the shaft rod. 
Muller is silent as to an impactor part B connected to a motor through a gear assembly at one end, the impactor B having grooves B at other end and configured to be rotated by the motor and gear assembly (as to claim 14); wherein a button control is used to start and stop the slap hammer (as to claim 18); the impactor part B is configured to be rotated by the motor and the gear assembly (as to claim 21). 
Pedicini teaches an automated slap hammer comprising a motor and a gear assembly (gearbox 8), shown in FIG. 1, that rotate a part B (vertical gear 7 and 12) (¶44); wherein a button control (30) is used to start and stop the slap hammer (¶61), shown in FIG. 10. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to further automate the slap hammer of Muller by providing a motor and a gear assembly such as taught in Pedicini that attach to one end of the impactor part B to rotate the impactor part B, since the replacing of a manual turning element with a motor and gear assembly that provide the same rotational force would reduce strain on the practitioner and provide consistent repeatable rotation to the impactor part B, thereby providing consistent and repeatable movement of the striking weight and the impactor part A to provide added control to the application of force to the stuck implant. The motor and gear assembly as taught in Pedicini would be connected to and used to rotate the impactor part B of Muller, using the reducing gear assembly as taught in Pedicini. The one end of the impactor part B would be modified to connect to the motor and gear assembly, e.g. the end shown in Muller that accepts manual rotation, and the other end would have the grooves B free to interact with the impactor part A grooves. Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a button control to the slap hammer to start and stop the slap hammer, since such a button or trigger allows ease of actuation and is ergonomically comfortable for a practitioner to handle. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Pedicini (hereinafter, “Muller/Pedicini”), as applied to claims 14, 15, and 18-21 above, and further in view of U.S. Patent No. US 7,854,769 to Hershberger. 
Muller/Pedicini disclose the shaft rod comprises a threaded portion (in this interpretation, the shaft rod of Muller includes 6 and 2; part 2 comprises a proximal threaded portion, shown in Fig. 7a), but is silent as to the threaded portion of the shaft rod comprises a screw coupling mechanism coupled to a threaded portion of the stuck implant rod. 
Hershberger teaches a slap hammer comprising a threaded portion of a shaft rod comprising a screw coupling mechanism (threaded end of 18) that is coupled to a threaded portion of an implant rod, shown in Fig. 1. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the slap hammer of Muller/Pedicini to have a threaded distal end, i.e. a screw coupling mechanism, in order to engage a stuck implant that is missing a neck, for example, and that has a threaded hole to engage the screw coupling mechanism. Threaded engagement is well known in the orthopedic art for allowing reversible yet secure engagement, and can withstand pulling action as required by Muller/Pedicini. Since the stuck implant rod is not positively recited, this is interpreted as language of intended use; the threaded screw coupling mechanism is fully capable of being coupled to a threaded portion of the stuck implant rod (and the stuck implant rod is fully capable of having a threaded portion). As applied to Muller, the threaded distal end, i.e. screw coupling mechanism, would be at the distal end of the tool which is the distal end of the shaft rod (part 2); this part of the shaft rod comprises a proximal threaded portion as interpreted above, which would be integrally coupled with the threads on the distal end. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775